Name: Council Regulation (EEC) No 412/87 of 9 February 1987 on the apportionment of the quantities of cereals provided for under the Food Aid Convention for the period 1 July 1986 to 30 June 1989
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy
 Date Published: nan

 12. 2 . 87 Official Journal of the European Communities No L 42/ 11 COUNCIL REGULATION (EEC) No 412/87 of 9 February 1987 on the apportionment of the quantities of cereals provided for under the Food Aid Convention for the period 1 July 1986 to 30 June 1989 Community and its Member States under the Food Aid Convention shall be apportioned for the period 1 July 1986 to 30 June 1989 as follows : (a) Community operations : 927 700 tonnes ; (b) national operations : 742 300 tonnes. Article 2 The quantity provided for in Article 1 (b) for national actions shall be apportioned as follows among the Member States : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular the first and second indents of Article 4 ( 1 ) and Article 4 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 4 of Regulation (EEC) No 3972/86 provides that the Council shall apportion the cereals aid provided for under the Food Aid Convention between Community and national operations ; whereas, further ­ more, it apportions the said national operations among the Member States ; Whereas the 1 670 000 tonnes of cereals constituting the minimum quantity to be contributed annually by the Community and its Member States under the Food Aid Convention covering the period 1 July 1986 to 30 June 1989 may be apportioned respectively as 55,5 % to Community operations and 44,5 % to national opera ­ tions ; whereas the apportionment of the latter amount among the Member States should be fixed for the same period, (tonnes) 41 500 15 600 193 500 10 000 20 000 200 000 4 000 95 400 1 400 50 200 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 110 700 HAS ADOPTED THIS REGULATION : Article 1 The 1 670 000 tonnes of cereals constituting the minimum quantity to be contributed annually by the Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) Opinion delivered on 23 January 1987 (not yet published in the Official Journal).